DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Response to Arguments
Applicant’s arguments see remarks filed on 10/19/2022, with respect to the rejections of claims 1, 26 and 27 under 35 U.S.C. 102(a)(1) have been fully considered and are not persuasive.  Therefore, the rejection has not been withdrawn.  Moreover, a new ground(s) of rejection based on the same prior art is made in order to address the amendments. In the following sections examiner summarily addressed applicant’s arguments:
1. Applicants arguments as to the VBW matching circuits can’t be considered as part of matching of a RF power transistor is based on assumption that doesn’t include modern RF power transistor applications, where these RF power transistors are being intended for linear operations over a very broadband digitally modulated signals (such as Min’s Doherty amplifier intended for 5G infrastructure deployment, §0002) where main cause of asymmetric spectral regrowth in RF frequency band is caused by improper VBW terminations. Hence proper VBW terminations are extremely critical for RF output matching for linear wideband operations with symmetric regrowth to be able linearize with relative ease.  (Please see the extraneous reference, chapter 6 on VBW of Anera, “HIGH-EFFICIENCY AND BROADBAND PA DESIGN CONSIDERING THE IMPACT OF DEVICE KNEE VOLTAGE, Ph.D. thesis from Cardiff University, Published in June 2019).
2. Applicant’s repeated reference of bondwires and bondpads as interconnect or  connecting circuit as opposed to operational circuit meaning impedance matching, phase shifting, or harmonic termination operational circuits are based on DC or exclusively digital circuits concepts. In high frequency RF power circuits any bondwire has sizable inductance (even pH inductance can play an important role in matching) and any bond pad has sizable capacitance (even pF capacitance can play an important role in and around 2 GHz, such as in the application of Min’s Doherty amplifier). 
3. Applicant’s emphasis on adjust, the limitation, “a first port configured to electrically couple the first operational circuit with operational external circuitry outside the IC chip to thereby adjust the impedance matching, phase shifting, or harmonic termination operations”, is considered as reading the specification into the claim. If the applicant wants to mean real time adjustment of matching, phase shifting or harmonic terminations while live operation of the amplifier not during the design phase then that needs to be positively recited in the claim. 
Examiner interpreted the term “adjust” duly in the context of design phase of an amplifier. A person of ordinary skill in the art knows well that during the design phase a rigorous EM simulation is done based on the models of IC, power transistor and EM models of bondwires and bond pads and leads on the chip level and board level are done for completing the IC design. Once the IC is fabricated, the adjustment flexibility is mostly left with the bondwire length and pad sizes on external circuit. A person of ordinary skill in the art in the design of RF power transistors in the Doherty amplifier, such as Min’s knows very well that a significant adjustment exercise needs to be done post IC fabrication on IC level bondwire tuning and board level pad or lumped element tuning. Therefore, the adjustment is understood by the examiner at the design phase and Min adequately sprinkled the adjustments in long sections of §0065-§0075.
Claim Objections
Claim 26 is objected to because of the following informalities: “the first operational circuit is electrically coupled to the transistor” as recited in line 8 of the claim is indefinite, as which of the two transistors (first or second) is referred to as the transistor.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12-13,16-19, 21-24 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al.
Regarding claims 1, 26 and 27, Min (i.e. Figs. 1-7) discloses an RF amplifier device (600 in Fig. 6), of a GaN high-electron-mobility transistor (HEMT, §0024), per claim 23 or a silicon-based laterally-diffused metal-oxide semiconductor (LDMOS, §0024), per claim 24 operating at approximately 2 GHz, comprising:
an integrated circuit (IC) chip (Doherty IC 200 in Fig. 2 is represented by 620 in Fig. 6), having multiple transistor paths per claim 21, Doherty amplifier device 620 according to claim 22, (§0088, the internal detail of which are shown in Figs. 2-5) comprising:
a substrate (a single semiconductor die 201, §0038);
a first transistor (as shown in Fig. 2 as FETs 226, 230, 246, 250, §0037) formed on the substrate (substrate of the chip, i.e. semiconductor die 201) and per claim 16, Min also teaches that the at least one transistor comprises at least a first transistor (226) and a second transistor (230) and per claims 17-19, Min also teaches input matching circuitry (IMN 222) at the input of the first transistor (226), output matching circuitry (including BW 261, bond pads 262 and transmission lines 263) at the output of the second transistor (230) and an interstage matching circuitry (ISMN 228) electrically coupled between the first transistor (226) and the second transistor (230).
Also, per claims 26 and 27, a first (250) transistor is in a first path and a second (230) transistor in a second path formed on the substrate (see Fig. 2 or 3),


    PNG
    media_image1.png
    1229
    798
    media_image1.png
    Greyscale

Fig. 6 (top), packaged IC Doherty amplifier 620 on a PCB to form the amplifier
Device 600, Fig. 2 (bottom), the IC Doherty amplifier 620 detailed as IC 200.
 
 (Back to claim 1) a first operational circuit (the components 261-263, §0061, along with a shunt-L circuit 280, a series-coupled circuit that includes components (i.e., wirebonds 282, integrated inductors 282', 282", and integrated capacitor 284) and could include additional components, more integrated inductors (e.g., inductors 282' and/or 282")  §0076) formed on the substrate (die 201) and electrically coupled (particularly a shunt-L circuit 280, §0076 is electrically coupled) to the first transistor (particularly 250, §0076), and configured to perform one or more of impedance matching (configured to compensate for (e.g., resonate out) the drain-source capacitance at the drain terminal 251 of the final-stage peaking amplifier FET 250 and hence an essential part of output matching of the first transistor 250), operations; and 
Also, per claim 26 the first operational circuit (part of the first operational circuit, i.e. components 261-263) is positioned between the first transistor and the second transistor (see Figs. 2 & 3); and
a first port (Drain terminal 251 of the first transistor 250, §0075) configured to electrically couple the first operational circuit (a shunt-L circuit 280 part of the first operational circuit) with operational external circuitry (outside the IC chip, the output lead 294 of Fig. 2 analogous to the output lead 694 on the PCB amplifier device 600, is critical for output matching along with the bond wore inductance of the wirebonds 290 of Fig. 2, Min discussed the criticality of the inductance of the wirebonds 290. A person of  ordinary skill knows how critical is the first rotation on the smith chart for impedance matching of a power transistor, such as 250 and the first rotation of the impedance matching is done through the bondwires and the capacitive output lead 294, if the bond wire inductance off from optimum being little too much and capacitive output lead 294 is less than optimum the first rotation on the smith chart would be off and the matching will be undesirably narrow band) to thereby adjust the impedance matching (therefore, it is imperative that the bondwire 290 and output lead 294 are adjusted in concert to accomplish the most important tweak of the output matching of the power amplifier transistor) operations and per claim 13, Min also teaches that the port, node 285 comprises a bond pad and at least one bond wire that electrically couples the port with off-chip circuitry, see Fig. 3). Regarding claim 12, Min further teaches a second port (the output port 251 of the transistor 250, see Fig. 3).
Regarding claims 28-29, Min further teaches input matching circuitry at the input of at least one of the first transistor and the second transistor and output matching circuitry at the output of at least one of the first transistor and the second transistor, see Fig. 3) and per claims 30-32, Min also teaches that at least one of the first transistor (226)  and the second transistor (230) is a multiple stage (two stages) transistor comprising interstage matching circuitry (ISMN) electrically coupled to the at least one of the first transistor (226) and the second transistor (230) that is a multiple stage transistor. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinozaki (US 2022/0190849, effectively filed on September 6, 2019 before effective filing date, Sept. 16, 2020, of the invention).

    PNG
    media_image2.png
    719
    1227
    media_image2.png
    Greyscale
 
Fig. 4 of Shinozaki Power Amplifier IC 10, 112 and other peripheral circuits.

Regarding claim 1, Shinozaki (i.e. Fig. 4) discloses an RF amplifier device (a power amplifier 11 and a controller 14, §0029), operating at fundamental frequencies inclusive of the band from 450 MHz through 53 GHz, therefore reading on claims 2-7 and per claim 14 a band of operation of the amplifier device is configured to be tuned among the many different bands from 450 MHz though 53 GHz), comprising:
an integrated circuit (IC) chip (10, the driver stage transistor 111, the controller 14 and switch 5 constitutes IC chip 10, §0052) comprising:
a substrate (substrate of the chip, i.e. Si, §0054);
a first transistor (the driver stage amplifier 111 is a transistor, a heterojunction bipolar transistor (HBT), §0054) formed on the substrate (substrate of the chip, i.e. Si, §0054),
at first operational circuit (although not shown in Figs. 4 and 9, inherently a part of the interstage matching circuit, at least the wiring and bond pads for connecting to the external element 114, is inherently included on chip 10, §0080) formed on the substrate (substrate of chip 10, i.e. Si) and electrically coupled to the transistor (inherently connected to the output of the transistor 111), and 
a first port (in Fig. 10 two sides the circuit board of module 1 is shown where chip 10 and external interstage matching element, for example a chip inductor 114 are shown mounted on opposite sides of the board. Although not marked explicitly an output port of chip 10 connected to the output of transistor 111 is connected through the circuit board of the module 1 to the external circuit element 113 of the interstage matching element 114, §0075) configured to electrically couple the at least one operational circuit (the inherent wiring and bond pads on chip 10 as part of the interstage matching element 113) with operational circuitry (114) outside the IC chip (see Figs. 4 and 9) to adjust operation (inherently the interstage match play a vital role in RF amplifier operation) of the operational circuitry (interstage matching circuit 113) and the operational circuitry per claim 9, comprises interstage matching circuitry between the at least one transistor (111) and a second transistor (out stage transistor 112) and per claim 25, wherein the at least one operational circuit comprises passive components (inductor and capacitor, §0032). Regarding claim 10, Shinozaki further teaches that the operational circuitry (switch 5 is on chip 10) comprises output matching circuitry (switch 5 controls the output matching circuit 13, see Fig. 4 and 9). Regarding claim 8, if the output stage amplifier 112 chip is considered as the integrated circuit (IC) chip (§0053), then the interstage match does in fact comprise the input matching circuitry for the output stage amplifier 112 and as such the operational circuit comprises input matching circuit for the transistor device on the chip. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Pribble et al. (US 9,407,214).
Regarding claim 11, Min discloses the claimed invention, and further teaches GaN HEMT transistors (§0024) for a two-stage main amplifier 220 (output stage amplifier 230 driven by driver stage 226 amplifier, Fig. 3) and a two-stage peaking amplifier 240 (output stage amplifier 250 driven by driver stage 246 amplifier, Fig. 3) and for each semiconductor die includes a base semiconductor substrate 410 and a plurality of build-up layers 412 over a top surface of the base semiconductor substrate 410 (exemplarily shown in Fig. 4). Min further teaches the base semiconductor substrate 410 may be any of multiple variants of a GaN substrate or other semiconductor substrates that has high-resistivity to provide better isolation; 
However, Min is not explicit about Silicon carbide (SiC) as the base substrate. 
Pribble in a two stage MMIC Doherty amplifier (Fig. 7) such as Min’s teaches   SiC as a base semiconductor provides a relatively close crystal lattice match to GaN, and results in development of GaN films with high accuracy and yield wherein SiC provides high thermal conductivity so that the total output power of GaN HEMT devices on SiC may not be unduly limited by the thermal dissipation of the base substrate. SiC also provides capacity for device isolation and reduced parasitic capacitance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used SiC as a base semiconductor to develop GaN HEMT films for the IC transistors as taught by Pribble in Min (i.e. main amplifier 220 and peaking amplifier 240) to exploit the superior performance benefits of SiC base substrate. Such modification would have been considered an obvious substitution for it produced expected results for Pribble in Doherty IC amplifiers similar to Min and also GaN HEMT films on SiC is a commercially available MMIC process in the industry for high power high frequency amplifiers with superior performance metrices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843